Citation Nr: 0721963	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA); the 
rating determination was sent to the veteran in January 2005.

The appellant testified at a hearing before the undersigned 
in April 2006; a transcript of this hearing is associated 
with the claims file.  The record was held open for 60 days 
following the hearing to allow the veteran to submit 
additional evidence.  38 C.F.R. § 20.709 (2006).  VA has 
since received newly submitted documents from the veteran, 
and they have been associated with the claims folder.  At the 
hearing, the veteran's representative expressed a desire to 
waive RO consideration of the newly submitted evidence.  38 
C.F.R. § 20.1304.  However, as this case must be remanded for 
other reasons, the RO will have the opportunity to consider 
the expanded record in any event.

Finally, the Board observes that the veteran's hearing 
testimony included references to new problems with symptoms 
of vertigo and tinnitus associated with his pathology of the 
ears.  It is not expressly clear whether or not the veteran 
intended to raise these symptoms as new claims for service 
connection, but it seems reasonable under the circumstances 
to follow up and obtain clarification of the veteran's 
intentions in this regard.  These matters are hereby referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

In this case, the veteran's most recent VA examination 
conducted in connection with this appeal was in December 
2004.  The veteran has submitted an April 2006 report of a VA 
outpatient consultation regarding his hearing loss; this 
report shows that the examining audiologist reviewed the 
December 2004 audiological examination report and observed 
that "Hearing sensitivity is slightly decreased from 
previous testing on 12/8/04 ...."  Additionally, at the April 
2006 hearing, both the veteran and his representative 
explained that the veteran's hearing has been recently 
getting "worse."  Therefore, the Board believes a current 
VA examination is warranted to properly assess the veteran's 
severity of hearing loss.

The Board further observes that the April 2006 VA 
audiological evaluation was not conducted directly for the 
purposes of this appeal, and thus does not present the data 
characterizing the veteran's hearing acuity in the fashion 
necessary for proper appellate review.  Audiogram results 
from this visit are of record, but only in a graphic format; 
the results were not interpreted in decibels for each 
frequency depicted in the audiogram.  See Kelly v. Brown, 7 
Vet. App. 471 (1995); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board believes that a competent review 
and interpretation of this April 2006 audiological evaluation 
will be very helpful to complete appellate review of this 
case.  Such an interpretation can be provided by the 
audiologist providing the new current audiological 
examination of the veteran.  This review of the April 2006 
audiological evaluation should include an interpretation in 
decibels for each frequency depicted in the April 2006 
audiogram for each ear.

Finally, the Board notes that the veteran has been receiving 
ongoing VA treatment for his hearing loss.  The veteran 
submitted a VA audiological consultation report from April 
2006, but there are no other VA treatment reports of record 
since April 2005, the last time that the claims folder was 
updated with current VA medical records.  It is unclear from 
the record whether the veteran may have had any additional 
treatment or consultations since the claims folder was last 
updated.  To ensure a complete appellate record, all VA 
treatment reports and examination reports should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 492 (1992); see also 
VAOPGCPREC 12-95.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all VA treatment 
reports not already of record which may be 
related to the veteran's hearing loss.

2.  The RO should schedule the veteran for 
an audiological examination to determine 
the severity of his service-connected 
hearing loss.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail to allow for 
evaluation under applicable VA rating 
criteria.

    a)  For each ear, the examiner is asked 
to specifically record the decibel loss at 
the 1000, 2000, 3000, and 4000 Hz 
frequencies, and should provide results of 
a Maryland CNC word recognition test.
    
    b)  The examiner is also asked to 
review the April 2006 VA audiological 
evaluation report and provide a written 
interpretation, in decibels, for each 
frequency depicted in the audiogram for 
each ear; the Board must have the decibel 
loss expressed in numerical format in 
order to rate the hearing loss shown at 
that time under applicable VA rating 
criteria.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if the 
veteran's claim on appeal can be granted.  
If the appeal remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



